PROVOSTY, J.
This suit is brought by the wife for separation from bed and board on the ground of cruel treatment and excesses; and the defendant husband has reconvened, praying for divorce on the ground of adultery.
The evidence on the part of the wife is so' flimsy that the court could not but_ admire the-consummate ingenuity and skill displayed by counsel in managing to make some sort of an oral argument on her side; while, on the other hand, on the oral argument, every member of this court was convinced that plaintiff was guilty, if the facts were as stated by defendant’s counsel, and the court has found that counsel were more than borne out by the record.
Under these circumstances, a recital of the’ facts could subserve no useful purpose.
Judgment affirmed.